

	

		II

		109th CONGRESS

		1st Session

		S. 778

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			

				Mrs. Boxer (for herself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Finance

			

		

		A BILL

		To amend titles XVIII and XIX of the Social

		  Security Act to require a pharmacy that receives payments or has contracts

		  under the medicare and medicaid programs to ensure that all valid prescriptions

		  are filled without unnecessary delay or interference.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Pharmacy Consumer Protection Act of

			 2005

				.

		

			2.

			Medicare pharmacy requirements

			

				(a)

				In general

				Title XVIII of the Social

			 Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the

			 following new section:

				

					

						1898.

						Pharmacy requirements(a)

							Requirements

							No payment (as defined in

				subsection (b)(1)) may be made to a pharmacy unless the pharmacy complies with

				the following requirements:

							

								(1)

								Valid prescriptions filled

								The pharmacy ensures that

				each valid prescription is filled without unnecessary delay or other

				interference, consistent with the normal timeframe for filling

				prescriptions.

							

								(2)

								Prescribed item not in stock

								The pharmacy ensures that,

				if the prescribed item is not in the pharmacy's stock, the pharmacy will order

				such item without unnecessary delay or, if the patient prefers, the pharmacy

				will transfer the prescription to a local pharmacy of the patient's choice or

				return the prescription to the patient, at the patient's request.

							

							(b)

							Definitions

							For purposes of this

				section:

							

								(1)

								Payment

								For purposes of this

				section the term payment means either of the following:

								

									(A)

									Direct payment to a

				pharmacy.

								

									(B)

									Payment to a pharmacy

				through a contract with a PDP sponsor offering a prescription drug plan, an MA

				organization offering an MA–PD plan, or a fallback prescription drug

				plan.

								

								(2)

								Prescribed item

								The term prescribed

				item means a drug or device approved by the Food and Drug

				Administration under section 505 of the Federal Food, Drug, and Cosmetic Act

				(21 U.S.C. 355), or a biological product licensed under section 351 of the

				Public Health Services Act (42 U.S.C. 238 et seq.).

							

								(3)

								Valid prescription

								The term valid

				prescription means a prescription issued by a licensed health care

				provider for a prescribed item (as defined in paragraph (2)).

							

							(c)

							Rule of construction

							Nothing in this section

				shall prohibit a pharmacy from refusing to dispense a prescribed item, in

				accordance with standard pharmacy practice, if there is a valid medical concern

				that such prescribed item will cause problems due to therapeutic duplications,

				drug-disease contraindications, drug interactions (including serious

				interactions with prescription or over-the-counter medications), incorrect

				dosage or duration of drug treatment, drug-allergy interactions, or drug abuse

				or misuse. Any refusal to dispense a prescribed item must be based on generally

				accepted practice among health care providers.

						.

			

				(b)

				Conforming amendment

				Section 1860D–4(b)(1)(A) of

			 the Social Security Act (42 U.S.C. 1395w–104(b)(1)(A)) is amended by adding

			 , such terms and conditions shall require that the pharmacy complies

			 with the requirements of section 1898 before the period at the

			 end.

			

			3.

			Medicaid pharmacy requirements

			

				Section 1902(a)(23) of the

			 Social Security Act (42 U.S.C. 1396a(a)(23)) is amended—

				

					(1)

					by striking and

			 (B) and inserting (B); and

				

					(2)

					by inserting the following

			 before the semicolon at the end: , and (C) any pharmacy that provides

			 services to any individual eligible for medical assistance shall comply with

			 the requirements of section 1898.

				

			4.

			Effective Date

			The amendments made by this

			 act shall apply to prescriptions issued or filled on or after January 1,

			 2006.

		

